   Case 5:21-cv-00471-PA-SHK Document 11 Filed 03/19/21 Page 1 of 2 Page ID #:96

                                                                                                            JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV 21-00471 PA (SHKx)                                         Date    March 19, 2021
 Title            Gabriela Royo v. Berry Global, Inc. et al.


 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
         Kamilla Sali-Suleyman                             Not Reported                          N/A
                Deputy Clerk                              Court Reporter                      Tape No.
                Attorneys Present for Plaintiff:                    Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                 IN CHAMBERS - COURT ORDER

       The Court is in receipt of a Notice of Removal filed by defendants Berry Global, Inc., Berry
Global Films, LLC, and Berry Plastics Technical Services, Inc. (“Defendants”). (Dkt. 1 (“Removal”).)
The Notice of Removal alleges the Court possesses diversity jurisdiction over this action pursuant to 28
U.S.C. § 1332. (Id. at ¶1.)

        Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. See Kokkonen v. Guardian Life Ins. Co., 511 U.S.
375, 377 (1994). A suit filed in state court may be removed to federal court if the federal court would
have had original jurisdiction over the suit. 28 U.S.C. § 1441(a). “The removal statute is strictly
construed against removal jurisdiction, and the burden of establishing federal jurisdiction falls to the
party invoking the statute.” California ex rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th Cir.
2004) (citing Ethridge v. Harbor House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988)). “Federal
jurisdiction must be rejected if there is any doubt as to the right of removal in the first instance.” Gaus
v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

        Jurisdiction may be based on complete diversity of citizenship, requiring all plaintiffs to have a
different citizenship from all defendants and for the amount in controversy to exceed $75,000.00. See
28 U.S.C. § 1332. To establish citizenship for diversity purposes, a natural person must be a citizen of
the United States and be domiciled in a particular state. Kantor v. Wellesley Galleries, Ltd., 704 F.2d
1088, 1090 (9th Cir. 1983). Persons are domiciled in the places they reside with the intent to remain or
to which they intend to return. See Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001).

        Here, the Notice of Removal states, “[a]t the time Plaintiff commenced this action and at the
time of removal, Plaintiff was a citizen of the State of California as Plaintiff herself alleges that she was
a resident of the County of Riverside in the State of California. Compl., ¶ 2.” (Removal ¶17.)
Paragraph 2 of Plaintiff’s Complaint only states, “Plaintiff at the time of the filing of this complaint, is a
resident of the County of Riverside, State of California.” (Removal, Ex. A (“Compl.”) ¶2.) However,
Residence is not necessarily the same as domicile. Kanter, 265 F.3d at 857 (“A person residing in a
given state is not necessarily domiciled there, and thus is not necessarily a citizen of that state.”).

CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
   Case 5:21-cv-00471-PA-SHK Document 11 Filed 03/19/21 Page 2 of 2 Page ID #:97

                                                                                                     JS-6
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 21-00471 PA (SHKx)                                      Date    March 19, 2021
 Title          Gabriela Royo v. Berry Global, Inc. et al.

“Absent unusual circumstances, a party seeking to invoke diversity jurisdiction should be able to allege
affirmatively the actual citizenship of the relevant parties.” Id. Without more, Defendants have not
adequately alleged Plaintiff’s citizenship.

        For these reasons, the Court concludes that Defendants have not met the burden of showing this
Court has subject matter jurisdiction over Plaintiff’s claims. This action is therefore remanded to the
Superior Court of California for the County of San Bernardino, Case No. CIVSB2028110, for lack of
subject matter jurisdiction. See 28 U.S.C. § 1447(c).

         IT IS SO ORDERED.




CV-90 (06/04)                               CIVIL MINUTES - GENERAL                              Page 2 of 2
